          Case 3:20-cv-02731-VC Document 847 Filed 11/23/20 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                       SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,             ) CASE NO. 3:20-cv-02731-VC
                                                 )
        Plaintiffs,                              ) MOTION TO REMOVE INCORRECTLY
                                                 ) FILED DOCUMENT; [PROPOSED] ORDER
   v.                                            )
                                                 )
DAVID JENNINGS, et al.,                          )
                                                 )
        Defendants.                              )
                                                 )


        After Federal Defendants filed the Declaration of Nancy Gonzalez this afternoon, in the above-

captioned case, ECF No. 834, counsel for Federal Defendants realized that they had neglected to redact

off the address of plaintiff’s sponsor. Federal Defendants e-filed a redacted version, which has the

address redacted. An unredacted version was also filed under seal. Federal Defendants hereby request

that the Court remove the incorrectly filed document (ECF 834) from the docket. Counsel for Federal

Defendants apologize for this error.




FED. DEFS.’ MOT. TO REMOVE INCORRECTLY FILED DOCUMENT
No. 3:20-cv-02731-VC
Case 3:20-cv-02731-VC Document 847 Filed 11/23/20 Page 2 of 2
